DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 June 2021 has been entered.
 	Claims 1 are currently amended.  Claims 9 are 12 are canceled.  Claims 1-7, 10, 11 and 14-16 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Information Disclosure Statement
The information disclosure statement submitted on 26 February 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7, 10, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2009/0136845, hereinafter Choi in view of U.S. Pre-Grant Publication No. 2019/0097263, hereinafter Azami and U.S. Pre-Grant Publication No. 2014/0363736, hereinafter Kim and with evidence from Japanese Patent Publication No. JPH10-116604, hereinafter Ota. (A machine translation of Ota is provided with the current office action).

Regarding claim 1, Choi teaches an anode (paragraph [0028]). The anode includes a composite anode active material. The anode active material includes a metal alloyable with lithium and a polymer binder (paragraphs [0029, 0030, 0063]). The polymer binder forms an interpenetrating network and the anode active material is in the interpenetrating network (paragraph [0029]). Therefore, the polymer binder coats the active material and is a “coating layer”.
The polymer binder includes a first polymer (polyacrylic acid) having a first functional group (-COOH). The polymer binder includes a second polymer (CMC) having a second functional group (-OH) (abstract, paragraphs [0049, 0057]). Choi teaches that the first polymer and the second polymer are cross-linked through a condensation reaction involving the first functional group (-COOH) and the second functional group (-OH) (abstract, paragraphs [0071, 0087]). Therefore, the two are cross-linked via ester bonding.
The metal alloyable with lithium includes a silicon alloy (paragraph [0064]).
Choi teaches that a suitable molecular weight for the polyacrylic acid is in the range 1,000 to 1,000,000, or more specifically in the range 50,000 to 200,000 
Choi’s composite anode active material forms the anode active material layer of Choi’s battery (abstract).
Choi does not report on the specific surface area of a core material or of the composite anode active material.
It is known in the art that the inclusion of binder tends to reduce the surface area of the active material – see, e.g. Ota, who describes the phenomenon at length (paragraphs [0011, 0012, 0023, 0024, 0032]). It is thus expected that a similar effect would be in place for the composite anode material of Choi.
More to the point however, Azami teaches silicon alloy particles as anode active material having a specific surface area of 7 m2/g to 25 m2/g (paragraphs [0031, 0035]) and Kim teaches that a suitable specific surface area of an anode active material layer including silicon-based active material is in the range 2.8 m2/g to 3.5 m2/g for the purpose of ensuring desirable battery performance (paragraphs [0043, 0057]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use known silicon alloy particles with a specific surface area as taught by Azami in Choi’s active material layer and to ensure that the active material layer has the specific surface area as taught by Kim for the purpose of ensuring a desirable battery performance.
In the combination of Choi, Azami and Kim, the specific surface area of the composite anode active material making up the anode active material layer would be less than 50% of the specific surface area of the silicon alloy particles (“core material”).
claims 2 and 3, Choi teaches that the first functional group is a carboxyl group (-COOH) and the second functional group is a hydroxyl group (-OH) (abstract, paragraphs [0030, 0038, 0051]).
Regarding claim 4, Choi teaches that the first polymer is polyacrylic acid (paragraph [0057]).
Regarding claim 5, Choi teaches that the first polymer is polyacrylic acid. Polyacrylic acid satisfies instantly claimed Formula 1 with R1, R2 and R3 each being hydrogen.
Choi’s polyacrylic acid may have a molecular weight of 20,000 Da (paragraph [0036]). This value satisfies the instantly claimed and disclosed molecular weight of the first polymer and is therefore the polymer is expected to satisfy the instantly claimed degree of polymerization.
Regarding claim 7, Choi teaches in a specific example that polyacrylic acid is present at a concentration of 2 wt% (paragraph [0139]).
Regarding claim 10, Choi teaches a composite anode active material formed of the instantly claimed materials. It is therefore expected to have the claimed “thickness expansion rate” property.
Regarding claim 11, Choi teaches that the second polymer is CMC (paragraph [0049]).
Regarding claim 14, Choi teaches silicon particles (paragraph [0064]).
Choi fails to teach silicon particles coated with a carbonaceous layer.
It is well-known in the art to coat silicon active material particles with a carbon layer – see, e .g. Azami (paragraph [0031]).

Regarding claim 15, Choi teaches a lithium battery comprising the anode of claim 1 (paragraph [0094]).
Regarding claim 16, Choi as modified by Azami teaches that the carbon-coated silicon particles are in the interpenetrating network formed by the polymer binder (“coating layer”) (paragraph [0029]). Therefore the polymer binder (“coating layer”) is on an outer side of the carbon layer.

Claims 1-4, 6, 7, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0077498, hereinafter Fukasawa in view of U.S. Pre-Grant Publication No. 2014/0356711, hereinafter Kasahara, U.S. Pre-Grant Publication No. 2007/0281216, hereinafter Petrat and U.S. Pre-Grant Publication No. 2014/0363736, hereinafter Kim and with evidence from Japanese Patent Publication No. JPH10-116604, hereinafter Ota. (A machine translation of Ota is provided with the current office action).
Regarding claim 1, Fukasawa teaches an anode. The anode includes a composite anode active material. The anode active material includes silicon-based particles (“metal alloyable with lithium”) and a polymer binder (Supporting Information, Electrochemical Properties of Si and graphite anodes, 1st paragraph). The polymer binder coats the silicon-based particles, therefore it is a “coating layer”.

Fukasawa teaches that the polymer binder may be a mixture of two polymers from a list of eight compounds. Among the eight compounds are polyamic acid and CMC (paragraph [0052]).
	Fukasawa’s composite anode active material forms the anode active material layer of Fukasawa’s battery (paragraphs [0072-0075]).
Fukasawa does not: 1) explicitly recite the combination of polyamic acid and CMC; 2) specify the molecular weight of the polyamic acid; and 3) report on the specific surface area of a core material or the composite anode active material. 
Regarding 1), it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select polyamic acid as the first polymer and CMC as the second polymer out of the limited choices of combinations taught by Fukasawa without undue experimentation and with a reasonable expectation of success.
The first polymer (polyamic acid) has the first functional group (-COOH). The second polymer (CMC) has the second functional group (-OH). Fukasawa teaches a drying step at a temperature of 100 °C (paragraph [0166]).  The instant specification teaches that the two polymers are cross-linked at a temperature of 100 °C or higher. It is therefore expected that in Fukasawa’s electrode, the first polymer and the second polymer are cross-linked via ester bonding as instantly claimed. 

Kasahara teaches that a suitable molecular weight for such a polymer is in the range 10,000 to 50,000 (paragraph [0046]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a polyamic acid with a molecular weight in the range 10,000 to 50,000 without undue experimentation and with a reasonable expectation of success.
Regarding 3), it is known in the art that the inclusion of binder tends to reduce the surface area of the active material – see, e.g. Ota, who describes the phenomenon at length (paragraphs [0011, 0012, 0023, 0024, 0032]). It is thus expected that a similar effect would be in place for the composite anode material of Fukasawa.
More to the point however, Petrat teaches silicon nanoparticles as anode active material having a specific surface area of 5 m2/g to 700 m2/g (abstract) and Kim teaches that a suitable specific surface area of an anode active material layer including silicon-based active material is in the range 2.8 m2/g to 3.5 m2/g for the purpose of ensuring desirable battery performance (paragraphs [0043, 0057]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use known silicon nanoparticles with a specific surface area as taught by Petrat in Fukasawa’s active material layer and to ensure that the active material layer has the specific surface area as taught by Kim for the purpose of ensuring a desirable battery performance.


Regarding claims 2 and 3, Fukasawa teaches that the first polymer is polyamic acid. Polyamic acid includes a carboxyl group (-COOH). Fukasawa teaches that the second polymer is CMC. CMC includes a hydroxyl group (-OH).
Regarding claim 4, Fukasawa teaches that the first polymer is polyamic acid (paragraph [0052]).
Regarding claim 6, Fukasawa teaches that the first polymer is polyamic acid.
Fukasawa does not specify the structure of the polyamic acid and its degree of polymerization.
The use of polyamic acid as binder is well-known in the art – see, e.g. Kasahara, who teaches a binder for an anode comprising a silicon-based active material. Kasahara shows the structure of polyamic acid (paragraph [0074]). The formula satisfies the instantly claimed structure with Y1 being an oxygen atom, R4-R6 and R8-R12 being hydrogen and R7 and R13 being unsubstituted C1 alkyl groups.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a polyamic acid with the structure taught by Kasahara without undue experimentation and with a reasonable expectation of success.
Polyamic acid is a polymer, therefore the value m is greater than 2.

Furthermore, Fukasawa as modified by Kasahara discloses the claimed invention except for the exact optimum range of “m” in the instant application.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Fukasawa teaches a binder including the first polymer polyamic acid and the second polymer CMC. 
Fukasawa does not specify the concentration by weight of the binder.
Kasahara teaches a binder for an anode comprising a silicon-based active material. The binder is present at a concentration in the range 5 wt% to 20 wt% (paragraph [0061]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a binder with a concentration in the range 5 wt% to 20 wt% in Fukasawa’s electrode without undue experimentation and with a reasonable expectation of success.
	Selecting a value of 5 wt% in the combination of Fukasawa and Kasahara would necessarily mean that the first polymer is present at a concentration of less than 5 wt%. 

Furthermore, Fukasawa as modified by Kasahara discloses the claimed invention except for the exact optimum range of the concentration of the first polymer in the instant application.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, Fukasawa teaches that the second polymer is CMC (paragraph [0052]).
Regarding claim 14, Fukasawa teaches that the composite anode active material includes composite silicon-based particles (21) and carbon (22). The silicon-based particles (21) have a carbonaceous layer (22) coating their outer surfaces (paragraph [0039] and figure 3).
Regarding claim 15, Fukasawa teaches a lithium battery comprising the anode of claim 1 (paragraph [0087]).
Regarding claim 16, Fukasawa teaches that the silicon-based particles having the carbonaceous layer are mixed with the polymer binder (“polymer coating layer”) 

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combinations of Choi, Azami and Kim and Fukasawa, Kasahara, Petrat and Kim have been provided, as recited above, to address the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724